Citation Nr: 1400416	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for malaria.

2. Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and has been subsequently transferred to the Roanoke, Virginia, RO.

A hearing before the undersigned Veterans Law Judge was held via videoconference in November 2012.  A transcript of the hearing has been obtained and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013). 

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding the Veteran's claim for malaria, he testified at the Board hearing that while stationed in Vietnam, in 1966 or 1967, he experienced flu-like symptoms and was sick for approximately four to five days.  He stated he was treated by a medic and was told it was light malaria.  The Veteran testified that once returning to the United States, an attack of the same symptoms experienced in Vietnam would reoccur every year to 18 months.  He stated he self-treated the symptoms and did not seek medical attention.  The Veteran stated he was told by his physician that it was possible the parasite was still in his blood and checking while he was experiencing an attack would determine whether he was still carrying malaria within his blood.  The last occurrence of the attack was in June 2011.

Regarding the Veteran's claim for migraines, he testified that he believes they are secondary to herbicide exposure and/or secondary to his service-connected diabetes mellitus, type II.  The Veteran testified that he remembers experiencing migraine headaches shortly after separation from service while he was a student at the University of Virginia and that they have continued since.  

The Veterans in-service treatment records indicate he was treated in January 1967 for an illness characterized by headaches, chills, and fever.  It is noted he was in Vietnam for six and a half months.  No diagnosis was offered.  It is also noted in a separate January 1967 in-service treatment record, that the Veteran complained of strong headaches.  The July 1967 separation examination is absent of any abnormalities.

The record also indicates the Veteran was station in Vietnam from May 1966 to July 1967.  He was awarded the Parachutist Badge, the  Vietnam Service Medal, the National Defense Service Medal, and the Vietnam Campaign Medal with a Bronze Star.  

The Board notes that VA examinations have not been provided for regarding these claims.  Based on the Veteran's testimony and the evidence of record, the Board finds the Veteran should be afforded VA examinations to clarify the Veteran's current disabilities and obtain an etiological opinion whether any diagnoses are attributable to his military service or any service-connected disabilities.

Finally, while on remand, all outstanding treatment records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate private and VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment, especially any private treatment facilities the Veteran identifies as currently receiving treatment regarding the issues on appeal.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to identify any malaria diagnosis.  If diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the malaria had its onset during active service or is related to any in-service disease, event, or injury. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examiner and this fact should be acknowledged in the report.  Furthermore, the examiner should also discuss the Veteran's lay statements when discussing the offered opinion.  The rationale for the opinions expressed  should be explained in the examination report.  A discussion of the medical principles involved would be of assistance to the Board.

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of his diagnosed migraine, as a result of herbicide exposure.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension is related to (specifically, as a result of herbicide exposure in Vietnam) or has been aggravated by this military service.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the migraines is secondary to, and/or aggravated, by his service-connected diabetes mellitus, type II. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  Furthermore, the examiner should also discuss the Veteran's lay statements when discussing the offered opinion.  The rationale for the opinions expressed should be explained in the examination report.  A discussion of the medical principles involved would be of assistance to the Board.

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority. In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


